180 U.S. 379 (1901)
WHELESS
v.
ST. LOUIS et al.
No. 161.
Supreme Court of United States.
Argued and submitted January 31, February 1, 1901.
Decided February 25, 1901.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF MISSOURI.
*381 Mr. Joseph Wheless for appellants. Mr. Minor Meriwether was on his brief.
Mr. B. Schnurmacher and Mr. Charles Claflin Allen on behalf of St. Louis and the President of its Board of Public Improvements, and Mr. Edward C. Kehr, on behalf of the Gilsonite Roofing and Paving Company, appellees, filed a brief; but the court declined to hear counsel for appellees.
MR. CHIEF JUSTICE FULLER, after making the above statement, delivered the opinion of the court.
The bill alleged that defendants were about, under the charter of the city of St. Louis, and the ordinance authorizing and directing the improvement in question, to impose the cost thereof upon the several lots of ground adjoining the improvement, in the proportion that the frontage of each lot bore to the total frontage thereon. And it was admitted that the various lots of land threatened with assessment were owned in severalty; that no one complainant was interested in the lot of any other; and that the assessment against no one lot would amount to *382 two thousand dollars. We think that the Circuit Court rightly held that it was without jurisdiction under the circumstances. The general rule was thus stated by Mr. Justice Bradley in Clay v. Field, 138 U.S. 464, 479: "The general principle observed in all is, that if several persons be joined in a suit in equity or admiralty, and have a common and undivided interest, though separable as between themselves, the amount of their joint claim or liability will be the test of jurisdiction; but where their interests are distinct, and they are joined for the sake of convenience only, and because they form a class of parties whose rights or liabilities arose out of the same transaction, or have relation to a common fund or mass of property action, or have relation to a common fund or mass of property sought to be administered, such distinct demands or liabilities cannot be aggregated together for the purpose of giving this court jurisdiction by appeal, but each must stand or fall by itself alone."
Accordingly it has often been held that the distinct and separate interests of complainants in a suit for relief against assessments cannot be united for the purpose of making up the amount necessary to give this court or the Circuit Court jurisdiction. Ogden City v. Armstrong, 168 U.S. 224; Russell v. Stansell, 105 U.S. 303; Walter v. Northeastern Railroad Company, 147 U.S. 370.
The "matter in dispute" within the meaning of the statute is not the principle involved, but the pecuniary consequence to the individual party, dependent on the litigation, as, for instance, in this suit the amount of the assessment levied, or which may be levied, as against each of the complainants separately. The rules of law which might subject complainants to or relieve them from assessment would be applicable alike to all, but each would be so subjected, or relieved, in a certain sum, and not in the whole amount of the assessment. If a decision on the merits were adverse to the assessment, each of the complainants would be relieved from payment of less than two thousand dollars. If the assessment were sustained, neither of them would be compelled to pay so much as that.
It is true that the assessment has not been made, but the charge is that it is threatened to be made, and the purpose of *383 the bill is to enjoin proceedings about to be taken to that end. We agree with the Circuit Court that in these circumstances there is no force to the suggested distinction between a case where the assessment has not in fact been made and a case where it has already been made. When made, neither one of these complainants will be called upon to pay a sum equal to the amount of two thousand dollars, nor will any one of the lots be assessed to that amount.
Decree affirmed.